The Honorable John A. Riggs, IV State Senator P.O. Box 1399 Little Rock, Arkansas 72203-1399
Dear Senator Riggs:
I am writing is in response to your request for an opinion on the following question:
  There has been quite a bit of confusion lately regarding interpretation of ethics legislation. Recently, I was involved in a ceremony that awarded 4 outstanding Arkansas teachers a substantial amount of money for their performance in the classroom. I would appreciate a ruling from your office as to the legality of a state employee receiving a cash award for performance of their duty. In particular, does  21-8-402(5)(A) preclude awards that are cash "payment?"
RESPONSE
I must decline to answer your question, as the Arkansas Ethics Commission is statutorily invested with power to issue advisory opinions on questions arising under the statute you reference. See A.C.A. §7-6-217(g)(2) (Repl. 2000). An answer to your question would necessarily involve a construction of A.C.A. § 21-8-801 and/or A.C.A. § 21-8-402, statutes within the Ethics Commission's jurisdiction. My predecessor and I have each declined to opine on the provisions of such statutes, referring the requesters to the Ethics Commission for answers. See e.g.,
Op. Att'y Gen. 2000-184; 99-145; 97-390 and 92-209.
Sincerely,
MARK PRYOR Attorney General
MP:cyh